     Case 3:20-cv-00629-N-BT Document 9 Filed 10/09/20   Page 1 of 1 PageID 28



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KENNEDIE PICKRON,                        §
                                         §
        Plaintiff,                       §
                                         §
v.                                       §       No. 3:20-cv-629-N-BT
                                         §
INSURANCE RESOURCE GROUP,                §
                                         §
        Defendant.                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

July 16, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.



        SO ORDERED, this 9th day of October, 2020.




                                __________________________________
                                DAVID C. GODBEY
                                UNITED STATES DISTRICT JUDGE




                                        1
